128 F.3d 989
Allen Corey TERRY, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 96-2294.
United States Court of Appeals,Sixth Circuit
Nov. 3, 1997.

Before MERRITT, WELLFORD and BOGGS, Circuit Judges.

ORDER

1
Allen Corey Terry petitions the court to rehear en banc its order denying him a certificate of appealability and in forma pauperis status in his appeal from a district court judgment denying his motion to vacate his sentence filed under 28 U.S.C. § 2255.


2
Subsequent to this court's decision denying Terry a certificate of appealability, the court ruled Arredondo v. United States, 120 F.3d 639, 640 (6th Cir.1997), that the certificate of appealability provisions of the Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 110 Stat. 1214 (1996), do not apply to § 2255 motion to vacate cases that were pending in the district court on the effective date of the act, April 24, 1996 Because the motion to vacate in this case was filed in the district court on December 28, 1995, before the effective date of the act, it is not necessary for this court to issue a certificate of appealability in this case.


3
Accordingly, the petition is hereby GRANTED and the Clerk is hereby directed to issue a briefing schedule as soon as is practicable.